                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

    In re:                                                §      Chapter 11
                                                                                                           EOD
                                                                                                           01/15/2020
                                                          §
    TEXAS PELLETS, INC. et al.,1                          §      Case No. 16-90126
                                                          §
                                   Debtors.               §      Jointly Administered


    AGREED ORDER GRANTING ADMINISTRATIVE EXPENSE CLAIMS ASSERTED
             BY PORT OF PORT ARTHUR NAVIGATION DISTRICT
                     OF JEFFERSON COUNTY, TEXAS
                      [Relates to Docket #990 and 1291]

         The Port of Port Arthur Navigation District of Jefferson County, Texas (“the Port”) filed

the following seeking allowance and payment of administrative claims: (i) on December 14, 2018, ,

the Port filed its Notice of Additional Cure [Claim] for Property Damage Filed by Port of Port

Arthur Navigation District of Jefferson County, Texas Pursuant to Order Granting Debtors’

Motion to Assume Ground Lease and Easement Agreement Between the Debtors and the Port of

Port Arthur Navigation District of Jefferson County, Texas Under Bankruptcy Code § 365 and

Fed. R. Bankr. P. 6006 (the “Property Damage Claim”) [dkt # 990]; and (ii) on November 7,

2019, the Port filed its Motion for Allowance and Payment of Administrative Claim Pursuant to

11 U.S.C. Section 503 (the “Invoice Claim”) [dkt #1291]. The Court finds that the Property

Damage Claim and the Invoice Claim were properly served and that Texas Pellets, Inc. and

German Pellets Texas, LLC (the “Debtors”) timely filed Objections and opposed the Property

Damage Claim and the Invoice Claim [Docket #1010, 1296, and 1312]. Prior to a hearing on

the claims scheduled for January 15, 2020, the parties announced to the Court that they had

reached an agreement and settlement on all matters encompassed by the claims. Upon due

1
 The jointly-administered chapter 11 Debtors, along with the last four digits of each Debtor’s federal tax identification
number, are Texas Pellets, Inc. (3478) and German Pellets Texas, LLC (9084). The location of the Debtors’ corporate
headquarters and service address for the jointly-administered Debtors is: 164 CR 1040, Woodville, TX 75979.




82088659v.1
consideration, the Court finds that just cause exists for entry of the following order.

        IT IS THEREFORE:

        1.      ORDERED that the Property Damage Claim and the Invoice Claim are hereby
GRANTED to the extent and as set forth herein; and it is further

        2.      ORDERED that the Property Damage Claim and the Invoice Claim are allowed in

the total amount of $200,000.00 (the amount of $200,000.00 collectively resolving the Property

Damage Claim and the Invoice Claim), as a complete and final resolution of any and all

administrative, unsecured, and other claims asserted by the Port against the Debtors but without

prejudice to, waiver or abandonment of any claim, contention, defense, remedy or recovery by and

between the Port on the one hand, and the Port’s insurer, Travelers Property Casualty Company of

America or its affiliates, on the other hand; and it is further

        3.      ORDERED that the Debtors shall pay the Port the amount of $200,000.00 within

five business days after entry of this Order.

        4.      ORDERED that this Court shall retain jurisdiction to resolve all matters arising

out of or related to this Order.


                                         Signed on 01/15/2020




                                         THE HONORABLE BILL PARKER
                                         CHIEF UNITED STATES BANKRUPTCY JUDGE




                                                    2

 82088659v.1
SUBMITTED BY:

  /s/ C. Davin Boldissar
  C. Davin Boldissar (La. #29094)
  (admitted pro hac vice)
  Locke Lord LLP
  601 Poydras Street, Suite 2660
  New Orleans, Louisiana 70130-6036
  Telephone: (504) 558-5100
  Fax: (504) 681-5211
  dboldissar@lockelord.com

  COUNSEL FOR TEXAS PELLETS, INC.
  AND GERMAN PELLETS TEXAS, LLC




OFFERMAN & KING, L.L.P.

BY: /s/ James W. King         .
MARC P. HENRY
TBA#09481900
JAMES W. KING
TBA# 00791029
6420 WELLINGTON PLACE
BEAUMONT, TEXAS 77706
PHONE: 409/860-9000
FAX:     409/860-9010
       jking@offermanking.com
ATTORNEYS FOR
PORT OF PORT ARTHUR NAVIGATION DISTRICT




                                      3

82088659v.1
